DETAILED ACTION
	This is a non-final Office Action on the merits for application 16/723,187.
Claims 1-25 are pending.
Claims 16-20 are withdrawn from consideration.
Claims 1-15 and 21-25 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 21-25, drawn to an artificial turf product, classified in E01C13/08.
II. Claims 16-20, drawn to a spinneret, classified in D01D5/253.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and product made. The inventions in this relationship are distinct if either or both of the following can be shown: (1) that the apparatus as claimed is not an obvious apparatus for making the product and the apparatus can be used for making a materially different product or (2) that the product as claimed can be made by another and materially different apparatus (MPEP § 806.05(g)).  In this case, the spinneret of group II can be used to make other products, such as carpets or can be used with other materials other than nylon and also such an apparatus is not obvious for making the product since other apparatuses are required to make the entire product, which other apparatuses can include shapes to make both the face fibers and the thatch fibers as defined at the same time and also since other apparatuses, such as molds, can be used to form such a fiber.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
as explained above, the groups of inventions have separate classifications and would require different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Nichole Hayden on 05/10/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15 and 21-25. Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “a second end opposite the first end the longitudinal surface and the second longitudinal surface” in lines 4-5 and 14-15, which seems to be an incomplete sentence, where one of ordinary skill in the art would not know what is being defined with such limitations. For examining purposes and in light of the specification and drawings, the second end is considered to also connect the first and second longitudinal surfaces as similarly defined with respect to the first end. Moreover, claims 2-15 are rendered indefinite for their dependencies upon claim 1.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 23, and 25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Seaton (U.S. Publication 2001/0033902) or, in the alternative, under 35 U.S.C. 103 as obvious over Seaton in view of Shaneour (U.S. Publication 2008/0248887).
Regarding claim 21, Seaton discloses an artificial turf product comprising:
a plurality of face fibers (#102) comprising between about 300 and 2500 denier (see paragraph 46);
a plurality of thatch fibers (#104) comprising between 300 and 2500 denier (see paragraph 46);
and a backing material (#106), wherein the plurality of face fibers and the plurality of thatch fibers each consist of:
nylon which has not been chemically modified; and
a color component (paragraph 35 discloses the pellets used to form the fibers of the turf product can comprise of nylon material, such as nylon 6.6 or nylon 6, and can include colors as needed.).
However, if the Examiner is considered to over broadly interpret Seaton as disclosing the fibers as be constructed from non-chemically modified nylon and a color component, it is highly well known in the art, as evidenced by Shaneour, that synthetic turf can be constructed from 100% nylon fibers. Furthermore, Seaton discloses that different colors/dyes can be used with such fibers in order to obtain the physical properties as needed. Therefore, it would have been obvious to have constructed the fibers of Seaton out of 100% nylon, as taught in Shaneour, with a color component in order to provide the fibers with specific durability and resiliency characteristics along with aesthetics as needed by the user and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 23, Seaton discloses, or in the alternative in view of Shaneour render obvious, additionally comprising a fill material (paragraph 10 of Seaton discloses a fill material of sand and/or rubber can be provided upon the base material).
 Regarding claim 25, Seaton discloses, or in the alternative in view of Shaneour render obvious, the melting point of the turf product is above 420 degrees Fahrenheit (Seaton discloses the use of Nylon 6 or 6.6, which both have a melting point above 420 degrees Fahrenheit).

Claim(s) 21-25 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fink (U.S. Publication 2003/0099787) or, in the alternative, under 35 U.S.C. 103 as obvious over Fink in view of Shaneour.
Regarding claim 21, Fink discloses an artificial turf product comprising:
a plurality of face fibers (#104) comprising between about 300 and 2500 denier (see paragraph 44, where the range of 1,000 to 15,000 denier overlaps the range as defined);
a plurality of thatch fibers (#106) comprising between 300 and 2500 denier (see paragraph 44, where the range of the thatch fibers can also be between 1,000 to 15,000 denier and thus overlaps the range as defined);
and a backing material (#102), wherein the plurality of face fibers and the plurality of thatch fibers each consist of:
nylon which has not been chemically modified (table III discloses that unmodified nylon can be used for certain sports and certain fields); and
a color component (paragraph 27 discloses the fibers can be provided with different colors).
Fink discloses that though a modified nylon is preferred to decrease friction, unmodified nylon can still be used to form certain surfaces when sports need not require a reduction in frictional forces. However, if the Examiner is considered to over broadly interpret Fink as discloses the fibers as be constructed from non-chemically modified nylon and a color component, it is highly well known in the art, as evidenced by Shaneour, that synthetic turf can be constructed from 100% nylon fibers. Furthermore, Fink discloses that different colors/dyes can be used with such fibers in order to obtain the aesthetic properties as needed. Therefore, it would have been obvious to have constructed the fibers of Fink out of 100% nylon, as taught in Shaneour, with a color component in order to provide the fibers with specific durability and friction characteristics based on the surface use which the turf is used to construct, as well as to provided the required aesthetics as needed, and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).
Furthermore, if the Examiner is considered to over broadly interpret the denier for each fiber as defined, Fink discloses the denier for each fiber which can be tufted based on the gauge of such fibers. Therefore, it would have been obvious to have used fibers within the range as defined, which overlaps the range as taught in Fink, in order to provide a cost effective artificial turf surface that meets the needs of the user as required while also allows for proper construction based on the gauge of the fiber and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 22, Fink discloses, or in the alternative in view of Shaneour render obvious, the plurality of face and thatch fibers comprise between about 600 and 2000 denier (As explained above, Fink discloses the range for the denier of the fibers can range between 1,000 to 15,000 and thus overlaps the ranges as defined. However, if the Examiner is considered to over broadly interpret the denier for each fiber as defined, Fink discloses the denier for each fiber which can be tufted based on the gauge of such fibers. Therefore, it would have been obvious to have used fibers within the range as defined, which overlaps the range as taught in Fink, in order to provide a cost effective artificial turf surface that meets the needs of the user as required while also allows for proper construction based on the gauge of the fiber and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).).
Regarding claim 23, Fink discloses, or in the alternative in view of Shaneour render obvious, additionally comprising a fill material (Fink discloses that such a fill material of rubber and sand is not required because the density of the thatch fibers maintains the vertical orientation of the fibers as needed but rubber still can be used. Alternatively, it would have been obvious to have used a fill material within Fink since the vertical orientation of the fibers is based on the density of the fibers and the amount of in-fill used, where one of ordinary skill in the art can optimize the density of the fibers and balance such a density with the use of a sand and/or rubber in-fill in order to maintain the fibers in a vertical orientation during use while also providing a cost effective construction that provides elasticity and friction characteristics as needed.).
Regarding claim 24, Fink  discloses, or in the alternative in view of Shaneour render obvious, the turf product is tufted (paragraph 40 of Fink discloses the fibers are tufted).
Regarding claim 25, Fink discloses, or in the alternative in view of Shaneour render obvious, the melting point of the turf product is above 420 degrees Fahrenheit (Fink discloses the use of Nylon 6.6, which has a melting point above 420 degrees Fahrenheit).

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Beauprez et al. (U.S. Publication 2019/0145057) in view of Auguste et al. (U.S. Publication 2013/0004683).
Regarding claim 1, Beauprez et al. disclose a nylon artificial turf (paragraph 19 discloses polyamide, or nylon, can be used to form the synthetic grass fibers of the assembly) comprising:
a plurality of face fibers (#300) and
a plurality of thatch fibers (#400).
Beauprez et al. disclose that the first #300 and second #400 fibers can have the same shape/cross-section or different shapes/cross-sections with respect to one another; however, Beauprez et al. do not disclose the specific shapes for the face and thatch fibers as defined. It is highly well known in the art, as evidenced by Auguste et al., that such fibers can comprise of cross-sections which comprise of rounded, convex longitudinal ends with longitudinal surfaces extending between each end that comprise of repeating convex and concave portions and where the top surface of the fibers comprises a flat surface with such a cross-section. See figures 2 and 7. Auguste et al. teach that such fibers can comprise of multiple different shapes and it would have been obvious to have provided the face fibers of Beauprez et al. with such a shape as defined, as taught in Auguste et al., in order to provide the fibers with specific texture and friction characteristics. 
As explained above, both the face and thatch fibers of Beauprez et al. can comprise of the same shape/cross-section, such that if the shape of figure 2 of Auguste et al. is used for both of such fibers, as explained above, the face fiber can be considered to comprise of a top, first longitudinal surface and a bottom, second longitudinal surface (as shown in figure 2 of Auguste et al.) and the thatch fiber can be considered to comprise of a bottom, first longitudinal surface and a top, second longitudinal surface (as shown in figure 2 of Auguste et al.) so that such fibers comprise of different shapes for the first longitudinal surface as broadly defined. 
Alternatively, Beauprez et al. disclose that such face and thatch fibers can comprise of different shapes and thus it would have been obvious to have used a different one of the cross-sectional shapes as taught in Auguste et al. for the thatch fibers of Beauprez et al. in order to provide the thatch fibers with specific texture, elasticity and friction characteristics. Thus, the face and thatch fibers of Beauprez et al. in view of Auguste et al. would comprise of different first longitudinal surfaces as defined.
Regarding claim 3, Beauprez et al. in view of Auguste et al. render obvious the face fiber first longitudinal surface and the face fiber second longitudinal surface, adjacent each of the first end portion and the second end portion, are concave (see figures 2 and 7 of Auguste et al., where the longitudinal surfaces comprise of concave areas before the convex, rounded end portions, where such features would be provided within Beauprez et al. as explained above).
Regarding claim 4, Beauprez et al. in view of Auguste et al. render obvious the face fiber first end portion and the face fiber opposite second end portion extend convexly outwardly in a longitudinal direction between the first end portion and the second end portion (see figures 2 and 7 of Auguste et al.).
Regarding claim 5, Beauprez et al. in view of Auguste et al. render obvious the convex portions of the face fiber first longitudinal surface and the face fiber second longitudinal surface extend outwardly in a direction which is perpendicular to the longitudinal direction (see figures 2 and 7 of Auguste et al.).
Regarding claim 6, Beauprez et al. in view of Auguste et al. render obvious the convex portions of the face fiber first longitudinal surface are disposed opposite a convex portion of the face fiber second longitudinal surface (see figures 2 and 7 of Auguste et al.). 
Regarding claim 8, Beauprez et al. in view of Auguste et al. render obvious the face fiber first longitudinal surface comprises nine convex portions between the first end and the second end (paragraph 26 of Auguste disclose the number of convex and concave can be in the range of 4 to 30, where it would have been obvious to have constructed 9 convex portions for the first longitudinal surface of Beauprez et al. in view of Auguste et al. in order to provide the fiber with specific strength and elasticity properties and also since Auguste et al. teaches that such a number of convex/concave portions can be used and still provide a functional fiber as needed.).
Regarding claim 10, Beauprez et al. in view of Auguste et al. render obvious the thatch fiber first end portion and the thatch fiber opposite second end portion extend convexly outwardly in a longitudinal direction between the first end portion and the second end portion (the embodiments of Auguste et al. disclose the end portions of the fibers are convex and extend outwardly, where such features would be provided for the thatch fibers of Beauprez et al. as explained above).

Claims 1-5, 9-15, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (EP3421665) in view of Shaneour.
Regarding claim 1, Yu et al. disclose an artificial turf comprising:
a plurality of face fibers (#2) which comprise a first longitudinal surface, a second longitudinal surface opposite the first longitudinal surface, a first end connecting the first longitudinal surface and the second longitudinal surface, a second end opposite the first end and connecting the first longitudinal surface and the second longitudinal surface, and a top surface (as depicted in figure 4A and figure 5, the face fibers #2 can comprise of any one of such shapes, where the shape at (h) in figure 5 can be considered the shape of the face fibers which comprises of rounded, convex longitudinal ends, continuous arcuate longitudinal surfaces on the left and right sides and a flat top surface which comprises of such a cross section as depicted and defined), wherein:
the first end and the second end are convex (see figure 5 at (h)); and
the first longitudinal surface and the second longitudinal surface each comprise an elongated, continuous arcuate shape, alternating between a plurality of concave portions and a plurality of convex portions between the first end and the second end (see figure 5 at (h)); and
a plurality of thatch fibers (#3) which comprise a first longitudinal surface, a second longitudinal surface opposite the first longitudinal surface, a first end connecting the first longitudinal surface and the second longitudinal surface, a second end opposite the first end and connecting the first longitudinal surface and the second longitudinal surface, and a top surface (paragraph 29 discloses the thatch fibers #3 can comprise of a rectangular or ribbed shape at (i) in figure 5, where either of such configurations comprise of top and bottom ends and longitudinal surfaces that extend between such ends and a top surface that is flat and comprises of such a cross section as depicted), wherein the shape of the face fiber first longitudinal surface is different from the shape of the thatch fiber first longitudinal surface (see figure 5 at (h) and (i) or the rectangular cross section for the thatch fiber, where such thatch longitudinal ends are different than that of the face fiber).
However, Yu et al. do not disclose the artificial turf is constructed from nylon. It is highly well known in the art, as evidenced by Shaneour, that nylon is a common material used to construct the fibers of the artificial turf and it would have been obvious to have used nylon for the fibers of Yu et al. in order to provide a strong fiber that can handle the external environments it will be used in and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). 
Regarding claim 2, Yu et al. in view of Shaneour render obvious the nylon is 100% nylon, where the nylon has not been chemically modified (paragraph 23 of Shaneour discloses that 100% nylon can be used for the synthetic turf, where it would have been obvious to have constructed the fibers of Yu et al. out of a chemically unmodified 100% nylon in order to provide the artificial turf with specific strength and durability characteristics and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960).).
Regarding claim 3, Yu et al. in view of Shaneour render obvious the face fiber first longitudinal surface and the face fiber second longitudinal surface, adjacent each of the first end portion and the second end portion, are concave (see figure 5 of Yu et al. at (h), where a concave portion is provided on each longitudinal surface adjacent each end portion, where “adjacent” does not require such concave portions to be exactly right next to and abutting the end portions).
Regarding claim 4, Yu et al. in view of Shaneour render obvious the face fiber first end portion and the face fiber opposite second end portion extend convexly outwardly in a longitudinal direction between the first end portion and the second end portion (see figure 5 of Yu et al. at (h)).
Regarding claim 5, Yu et al. in view of Shaneour render obvious the convex portions of the face fiber first longitudinal surface and the face fiber second longitudinal surface extend outwardly in a direction which is perpendicular to the longitudinal direction (see figure 5 of Yu et al. at (h)).
Regarding claim 9, Yu et al. in view of Shaneour render obvious the width of the face fiber is about one and a half times that of the thatch fiber (Yu et al. teach at paragraphs 32 and 35 that the thickness/width of the cross section is based on the filament dtex value, where the face fibers can be constructed in the range of 800 to 2000 dtex while the thatch fibers can be constructed between 400 to 800 dtex. Yu et al. disclose such thicknesses and widths of the fibers are provided in order to provide different supporting performance and abrasion resistance. Therefore, it would have been obvious to have constructed the thatch fibers to be one and a half times less than the face fibers in width in order to provide specific cost efficiency to the turf while also providing required support performance and abrasion resistance and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).).
Regarding claim 10, Yu et al. in view of Shaneour render obvious the thatch fiber first end portion and the thatch fiber opposite second end portion extend convexly outwardly in a longitudinal direction between the first end portion and the second end portion (the embodiment of figure 5 at (i) of Yu et al. discloses the end portions of the thatch fibers are convex and extend outwardly).
Regarding claim 11, Yu et al. in view of Shaneour render obvious at least one first linear angular protrusion extending along the thatch fiber first longitudinal surface in a direction which is perpendicular to the longitudinal direction (Paragraph 12 of Yu et al. disclose the thatch fibers #3 can comprise of a rectangular or ribbed shaped, where figure 5 at (n) depicts a possible hollow ribbed shape that can be used for such fibers, where it would have been obvious to have constructed the thatch fibers of Yu et al. to comprise of the cross sectional shape of the rib as depicted in figure 5 at (n) in order to provide the thatch fibers with specific strength to provide further support to the face fibers and maintain the vertical orientation of the fibers during use and also since it has been held that changing the shape of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed thatch fiber was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Thus, when the thatch fibers of Yu et al. are modified to include the shape of (n) in figure 5, such a cross section would thus comprise of linear, angular protrusions at the center thereof on each longitudinal surface which extend horizontally and thus perpendicular to the vertical, longitudinal direction thereof).
Regarding claim 12, Yu et al. in view of Shaneour render obvious the first linear angular protrusion is generally triangular (see figure 5 of Yu et al. at (n) and the rejection of claim 11 above).
Regarding claim 13, Yu et al. in view of Shaneour render obvious at least one second linear angular protrusion extending along the thatch fiber second longitudinal surface in a direction which is perpendicular to the longitudinal direction (see figure 5 of Yu et al. at (n) and the rejection of claim 11 above).  
Regarding claim 14, Yu et al. in view of Shaneour render obvious the at least one first linear angular protrusion and the at least one second linear angular protrusion are symmetrically aligned (see figure 5 of Yu et al. at (n) and the rejection of claim 11 above).
Regarding claim 15, Yu et al. in view of Shaneour render obvious at least one thatch fiber first convex portion extending along the thatch fiber first longitudinal surface in a direction which is perpendicular to the longitudinal direction and at least one thatch fiber second convex portion extending along the thatch fiber second longitudinal surface in a direction which is perpendicular to the longitudinal direction (see figure 5 of Yu et al. at (n) and the rejection of claim 11 above, where the longitudinal surfaces comprise of convex portions below and above the triangular protrusion at the center thereof).
Regarding claim 21, Yu et al. disclose an artificial turf product comprising:
a plurality of face fibers (#2) comprising between about 300 and 2500 denier (paragraph 15 discloses the face fibers can have a 200 to 3000 dtex, which when converted to denier, overlaps the range as defined);
a plurality of thatch fibers (#3) comprising between about 300 and 2500 denier (paragraph 15 discloses the thatch fibers can comprise of 200 to 2000 dtex, which when converted to denier, overlaps the range as defined);
and a backing material (#1).
However, Yu et al. do not specifically disclose the face and thatch fibers consist of chemically unmodified nylon and a color component. It is highly well known in the art, as evidenced by Shaneour, that nylon is a common material used to construct the fibers of the artificial turf. Furthermore, as taught in Yu et al., the fibers are colored in order to provide the artificial turf with specific aesthetics. Therefore, it would have been obvious to have used nylon for the fibers of Yu et al. in order to provide a strong fiber that can handle the external environments it will be used in and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960). Furthermore, it would have been obvious to have used a color component within the thatch fibers of  Yu et al. in order to provide the fibers with specific aesthetics and also since the aesthetics of a product which relate to ornamentation only and have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947); MPEP 2144.04.  
Regarding claim 22, Yu et al. in view of Shaneour render obvious the plurality of face fibers comprise between about 600 and 2000 denier and the plurality of thatch fibers comprise between about 600 and 2000 denier (paragraph 15 of Yu et al. discloses the face and thatch fibers can have a 200 to 3000 and 200 to 2000 dtex, respectively, which when converted to denier, overlaps the ranges as defined).
Regarding claim 24, Yu et al. in view of Shaneour render obvious the turf product is tufted (see paragraph 16 of Yu et al.).
Regarding claim 25, Yu et al. in view of Shaneour render obvious the melting point of the turf product is above 420 degrees Fahrenheit (as explained above, nylon is used for the material of the fibers, where nylon is known to comprise of a melting point higher than 420 degrees F and it would have been obvious to have constructed the melting point of turf product of Yu et al. to be greater than 420 degrees F, such as by using nylon material, in order to strengthen the product for use outside in the sun).

Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. in view of Shaneour and Miyake (JP09-111532).
Regarding claim 6, Yu et al. in view of Shaneour render the claimed invention obvious except for the convex portions of the first and second longitudinal surfaces of are disposed opposite one another. However, it is highly well known in the art, as evidenced by Miyake, that such artificial turf fibers can be constructed to comprise a symmetrical shape with a continuous arcuate shape with convex and concave portions such that the convex and concave portions of each longitudinal surface are opposite one another. Therefore, it would have been obvious to have constructed the face fiber of Yu et al. to be symmetrical with convex portions on either surface opposite one another, as taught in Miyake, in order to increase the durability against impact and wear of the fibers for outdoor use. 
As a note and for compact prosecution purposes, when Yu et al. is modified in view of Miyake as explained above, such a fiber shape would also meet the limitations of claim 3 where Miyake depicts concave portions that abut the convex end portions of the fiber.
Regarding claim 7, Yu et al. in view of Shaneour render the claimed invention obvious except for the convex and concave portions of the first and second longitudinal surfaces of the face fiber are symmetrical. However, it is highly well known in the art, as evidenced by Miyake, that such artificial turf fibers can be constructed to comprise a symmetrical shape with a continuous arcuate shape with convex and concave portions. Therefore, it would have been obvious to have constructed the face fiber of Yu et al. to be symmetrical, as taught in Miyake, in order to increase the durability against impact and wear of the fibers for outdoor use.
Regarding claim 8, Yu et al. in view of Shaneour render the claimed invention obvious except for the first longitudinal surface of the face fiber has nine convex portions between the first and second ends. However, it is highly well known in the art, as evidenced by Miyake, that such artificial turf fibers can be constructed to comprise a symmetrical shape with a continuous arcuate shape with convex and concave portions, where such a shape can comprise of 5 to 15 of such grooves. Therefore, it would have been obvious to have constructed the face fiber of Yu et al. to comprise of 9 convex portions, as taught in Miyake, in order to increase the durability against impact and wear of the fibers for outdoor use.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (EP3421665) in view of Shaneour and Emge et al. (U.S. Publication 2012/0114942).
Regarding claim 23, though Yu et al. do not disclose the use of fill materials for the turf product, such fill materials, such as sand and rubber as taught in Emge et al., are highly well known in the art and it would have been obvious to have used fill materials within the turf product of Yu et al. in order to maintain the strength and vertical orientation of the face fibers when smaller densities and denier are used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635